Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 23, 2015

The Court of Appeals hereby passes the following order:

A15A0732. WILLIAM MALONE, JR. v. THE STATE.

       This appeal was docketed on December 8, 2014. As set forth in Court of
Appeals Rules 22 (a) and 23 (a), an appellant must file a brief and enumeration of
errors within 20 days of the date of docketing of the appeal unless extended upon
motion for good cause shown. Appellant’s brief and enumeration of errors was due
no later than December 29, 2014. Appellant failed to file a brief and enumeration of
errors or request an extension of time in which to do so by this date. Accordingly,
this appeal is DISMISSED.
       If appellant has decided not to appeal, no further action is required. However,
if appellant wishes to proceed with the appeal, he may have the right to an OUT-OF-
TIME APPEAL provided he exercises that right by moving for an out-of-time appeal
in the trial court. If the motion for an out-of-time appeal is granted and appellant
requests another attorney but cannot pay, the trial court is to appoint another attorney
to proceed with the appeal. If the trial court denies the motion for an out-of-time
appeal, appellant may appeal that denial to this Court within 30 days of the trial
court’s decision. Reese v. State, 216 Ga. App. 773 (456 SE2d 271) (1995).



                                        Court of Appeals of the State of Georgia
                                                                             01/23/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.